Title: To James Madison from James C. Mountflorence, 12 October 1801
From: Mountflorence, James C.
To: Madison, James


					
						Sir
						Paris, October 12. 1801
					
					I delivered to Mr. Skipwith, on 8th. inst. the books & papers belonging to the office of the Ex-Consulate General of the U. States of America at Paris, that gentleman having produced to me his Commission of Commercial Agent at Paris, whereof he delivered me a Copy, signed by him.  I have the honor to hand you a Copy of the Inventory of the Office, agreeably to the delivery by me made, which has reference to the former Inventory I transmitted to the Depart. of State by Quadruplicates in May 1799.  I take the liberty to present you likewise with my Account, as charged with the Keeping of the aforesaid office, amounting to Two hundred and seventy-five dollars 44 Cents, which I beg you would have the goodness to cause to be paid to my friend Mr. Joseph Formay.  May I be permitted to observe that not having any Commission from Govt. I could not obtain any Exequatur from this Executive, and of course was deprived of the perquisites and emoluments attached to Consular functions.  The keeping of the Office consequently took up much of my time, induced me to several Expenses which otherwise I would have avoided.
					I conceivd it my duty, Sir, as the only Agent of the U. States at that time in Paris, to render to our Countrymen every service within my sphere.  I had the happiness to procure the release of many of our distressed seamen, confined as prisoners of war.  Much of my time was taken up in corresponding with all the American Agents as well in France as in any other parts of Europe, who constantly Kept writing to me for informations, transmitting dispatches thro’ my house and applying to me for every thing they had to do with this Govt.  Being allowed no salary, enjoying none of the profits of a Consul, by want of an Exequatur, I am sure our govt. is too just to refuse to reimburse me what I have expended, especially as I cannot expect any compensation for my services & time for two years & a half.  The charge of postage is a heavy one for an individual, & ought to be reimburse.  My former account from May 1799 to October 1800 has been paid by the Depart. of state; it is a precedent for the liquidation of the present one.  (In several of my former Letters I took the liberty to solicit from you the appointment of vice-Commercial Agent at this place.  This would in no manner interfere with Mr. Skipwith’s office, and would be deemed by me an honorable reward for my two and half years service gratuitously in the office of the Ex-Consulate General.  May I permitted to hope this honor? especially as the President has thought proper to appoint both an Agent & Vice Agent, at Havre, tho’ that place cannot furnish as much business by far as Paris.)  I have the honor to be with great respect, Sir, Your most obedient humble servt.
					
						Js. C. Mountflorence
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
